Citation Nr: 1403923	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-00 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boise, Idaho


THE ISSUE

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969 and November 1969 to December 1970.  The Veteran was wounded in service and received the Purple Heart Award.

Historically, in a February 2004 rating decision, the RO denied the Veteran's petition to reopen a claim for service connection for PTSD.  Although notified of the denial, the Veteran did not initiate an appeal of that decision.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for PTSD.  

In a November 2010 SOC, the RO addressed the claim for service connection for PTSD on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized that portion of the appeal pertaining to service connection for psychiatric disability as encompassing the matters set forth on the title page.  Given other psychiatric diagnoses of record, the Board has more broadly characterized the reopened claim consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board's decision reopening the claim for service connection for PTSD is set forth below.  The reopened claim-now  characterized as one for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder-is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly resolve the claim herein decided has been accomplished.

2.  In a February 2004 rating decision, the RO denied the Veteran's petition to reopen a service connection for PTSD; although notified of the denial in a February 2004 letter, the Veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the February 2004 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision in which the RO denied the petition to reopen a claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As evidence pertinent to the claim for service connection for PTSD received since the RO's February 2004 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

As the Board's decision to reopen the Veteran's claim for service connection for PTSD is completely favorable, all notification and development action needed to fairly resolve this claim have been accomplished, and no further discussion of the duties imposed by the VCAA is necessary. 


II.  Analysis

As in 2004 and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).

By rating action dated February 2004, the RO denied the Veteran's petition to reopen a claim of entitlement to service connection for PTSD.  

The evidence of record at the time consisted of reports of multiple psychiatric hospitalizations at various private hospitals in Idaho and Utah (which reflect numerous diagnoses of PTSD and other psychiatric disorders); VA medical records, including reports of VA psychiatric examinations in July 1980, March 1983, November 1988, October 1998, and June 2002 (which reflect diagnoses of other psychiatric disorders but none for PTSD)..  The claims file also included letters from the Veteran's family members and friends noting personality and mood changes after returning from service, an article on PTSD, and statements by the Veteran and his representative.

The basis for the RO's February 2004 denial was that the evidence did not show a confirmed diagnosis of PTSD to permit a finding of service connection.

Although notified of the denial, and of his appellate rights in a February 2004 letter, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  The RO's February 2004 decision is, therefore, final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In reaching such determination, the Board has considered the provisions of 38 C.F.R. § 3.156(b), which provides that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, the Board notes that the Veteran did not submit any communication or other evidence, including evidence that can be construed as new and material evidence relevant to his claims, during the one year appeal period following the February 2004 rating decision.  Therefore, the Board finds that 38 C.F.R. § 3.156(b) is not applicable to this case.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  There also is no evidence of the receipt of additional service department evidence which would also render the February 2004 decision non-final, as it warrant reconsideration of the claim.  38 C.F.R. § 3.156(c). However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in October 2009.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's February 2004 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since the February 2004 final rating decision includes July 2004 to December 2009 medical records from Fort Hall Mental Health.  These records reflect diagnoses to include PTSD.. 

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for PTSD.

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the February 2004 final denial of the petition to reopen a claim for service connection, and is not duplicative or cumulative of evidence previously of record.  As indicated, the claims file record previously included records of hospitalization, but no actual treatment records, reflecting diagnoses of PTSD.  Moreover, this evidence is "material" in that it addresses the question of whether the Veteran has chronic PTSD associated with his military service.  At the time of the February 2004 rating decision, there was no evidence of a confirmed diagnosis of PTSD.  Here, the fact  that the treatment records span several years suggests a continuing, chronic condition.  Moreover, although not definitive, this evidence-when considered in light of the Veteran's combat service, award of the Purple Heart award, and conceded combat stressors-raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  



ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, to this limited extent, the appeal is granted.



REMAND

The Board's review of the claims file reveals that further RO action on the reopened and expanded claim for service connection is warranted..  

The Veteran submitted private medical evidence from July 2004 to December 2009 at Fort Hall Mental Health containing diagnoses of PTSD and major depressive disorder.  While this evidence is sufficient to reopen the claim, as discussed, above, it does not clearly resolve whether, and how, the diagnostic criteria for PTSD are met, and whether there is a relationship between current psychiatric disability, to include PTSD, and his military service-in particular conceded stressful experiences associated with his combat service.  See 38 C.F.R. §§ 4.125(a), 3.304(f) (2013).  

Hence, arranging for the Veteran to undergo mental health examination, by a psychiatrist or psychologist, to obtain medical opinion with appropriate medical findings, is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent VA and private records.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Request that the Veteran identify any VA or private psychiatric treatment received since December 2009.  Undertake appropriate action to obtain and associate with the claims files any relevant evidence identified.

2.  After all records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, to include psychological testing, if warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, any testing results, and consideration of his documented history and assertions, the examiner should clearly indicate whether the Veteran meets the DSM-IV criteria for a diagnosis of  PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific, combat-related stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the established stressor(s).  If the criteria for a DSM-IV diagnosis of PTSD are not met, this fact should be specifically annotated in the report and explained. 

The examiner should also clearly identify all current psychiatric disability(ies) other than  PTSD, to particularly include major depression/depressive disorder. Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include any conceded combat-related  stressor(s).

All examination findings, along with complete rationale for the conclusions reached, should be provided. 

3.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the above development is completed, readjudicated the expanded, reopened claim in light of all pertinent evidence and legal authority.

5.  If the benefit sought on appeal is denied,  issue an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and allow an appropriate period of time for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


